DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
     The terminal disclaimers filed on 7/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 11004648 and 11016228 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Arguments
     In view of the submission of proper terminal disclaimers above, the double patenting rejections in Sections 6-7 of the Office Action dated 7/6/2022 are respectfully withdrawn. 

Allowable Subject Matter
     Claims 1-19 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system as generally set forth in Claim 1, the system including, in combination with the features recited in Claim 1, a plurality of substrates coupled to the workpiece, each of the plurality of substrates including a first angled grating and a second angled grating; and a plurality of proximity masks positionable between the plasma source and the workpiece, wherein a first proximity mask of the plurality of proximity masks includes a first set of openings permitting the angled ion beam to pass therethrough to form the first angled grating of each of the plurality of substrates, and wherein a second proximity mask of the plurality of proximity masks includes a second set of openings permitting the angled ion beam to pass therethrough to form the second angled grating of each of the plurality of substrates.  Claims 2-7 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 8 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an assembly as generally set forth in Claim 8, the assembly including, in combination with the features recited in Claim 8, a first proximity mask positionable between a plasma source and a workpiece, wherein the first proximity mask includes a first set of openings permitting an angled ion beam to pass therethrough to form a first angled grating of each of a plurality of substrates on the workpiece; and a second proximity mask positionable between the plasma source and the workpiece, wherein the second proximity mask includes a second set of openings permitting the angled ion beam to pass therethrough to form a second angled grating of each of the plurality of substrates.  Claims 9-13 are dependent on Claim 8, and hence are allowable for at least the same reasons Claim 8 is allowable.
     Claim 14 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system as generally set forth in Claim 14, the system including, in combination with the features recited in Claim 14, a workpiece including a plurality of substrates, each of the plurality of substrates including a first angled grating and a second angled grating; and a plurality of proximity masks operable to partially intercept an angled ion beam delivered towards the workpiece, wherein a first proximity mask of the plurality of proximity masks includes a first set of openings permitting the angled ion beam to pass therethrough to form the first angled grating of each of the plurality of substrates, and wherein a second proximity mask of the plurality of proximity masks includes a second set of openings permitting the angled ion beam to pass therethrough to form the second angled grating of each of the plurality of substrates.  Claims 15-19 are dependent on Claim 14, and hence are allowable for at least the same reasons Claim 14 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
7/26/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872